RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1771-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DANIEL J. DINNEBEIL,
a/k/a DANIEL JOSEPH
DINNEBEIL DANNY, DAN,
DJ DANIEL DINNEBEIL, JR.,

     Defendant-Appellant.
___________________________

                   Argued May 3, 2021 – Decided July 6, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Accusation No. 11-06-
                   1120.

                   W. Les Hartman argued the cause for appellant
                   (Kalavruzos, Mumola, Hartman & Lento, LLC,
                   attorneys; Edward C. Bertuccio, of counsel and on the
                   brief; Jessica A. Wilson, on the brief).

                   Monica do Outeiro, Assistant Prosecutor, argued the
                   cause for respondent (Christopher J. Gramiccioni,
             Monmouth County Prosecutor, attorney; Monica do
             Outeiro, of counsel and on the brief).

PER CURIAM

       Defendant appeals from the November 27, 2019 order denying his petition

for post-conviction relief (PCR) and motion to withdraw his guilty plea. We

affirm.

       In February 2011, defendant was arrested and charged with: (1) second-

degree sexual assault, N.J.S.A. 2C:14-2(c)(4); and (2) second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a). The charges arose after

a confidential informant notified the New Jersey State Police that defendant,

then twenty-three years old, was engaged in a sexual relationship with fifteen-

year-old R.F. 1

       The subsequent investigation revealed that defendant and R.F. would meet

and engage in sexual acts with older men for money. Defendant and a co-

defendant arranged these meetings through a website under the guise of

providing massage services. The police corroborated this information by talking

with R.F. and taking a statement from co-defendant. 2


1
  We use initials to preserve the confidentiality of court records concerning
minors. R. 1:38-3(d)(9).
2
    Co-defendant committed suicide in April 2011.

                                       2                                  A-1771-19
      Shortly thereafter, defendant retained Steven Secare to represent him. On

March 2, 2011, defendant, his father, and Secare met with the police to discuss

the investigation and defendant's willingness to cooperate with law enforcement.

During the meeting, defendant provided the police with an informal statement

and contact information for one of his clients. The police produced defendant's

advertisement on the website as well as a series of texts between the confidential

informant and R.F. which detailed sexual acts between defendant and R.F.

      Several days later, defendant attempted suicide by overdosing on

medication. He also threatened to jump off the George Washington Bridge. He

was admitted to the Carrier Clinic for several weeks. According to the discharge

summary, defendant was "depressed for many years and . . . recently had a

number of stressors including legal and emotional and interpersonal ones."

Defendant was diagnosed with "[b]ipolar depressed without psychosis" and

prescribed several medications.

      The discharge physician advised that defendant "showed a slow, but

steady improvement in mood. He worked through a number of his stressors,

becoming much more optimistic with a clear plan for how to deal with his legal

and social challenges." The doctor also noted defendant no longer exhibited any

suicidal ideation.


                                        3                                   A-1771-19
      On April 13, 2011, defendant engaged in a proffer session with

representatives from the Monmouth County Prosecutor's Office. The terms of

the session were outlined in a letter sent from the assistant prosecutor and signed

by defendant and Secare. Following the session, defendant provided a nineteen-

page statement to various law enforcement agencies.

      On June 14, 2011, defendant and his parents met with Secare to discuss

the negotiation of a pre-indictment plea agreement with the State.             The

conversation was recorded and has since been transcribed. During the meeting,

Secare explained that his "first job [was] to see whether the State can prove

[defendant] guilty beyond a reasonable doubt." He then summarized the State's

evidence, which included: statements defendant made to the police when he was

arrested, R.F.'s texts to the confidential informant, a recording of a call to

defendant from an undercover officer arranging a sexual encounter with R.F.,

and the statements of co-defendant and R.F.

      Secare told defendant the evidence was "enough . . . certainly to convict

[him]" and recommended defendant agree to a plea deal under which he would

plead guilty to second-degree crimes but be sentenced as a third-degree offender.

Secare also spent a significant amount of time answering questions posed by




                                        4                                    A-1771-19
defendant and his parents regarding the State's case, pre-trial proceedings, and

the discussed plea deal.

      Two days later, following plea negotiations with the prosecutor's office,

defendant was charged in an accusation with: (1) second-degree sexual assault

of a minor, N.J.S.A. 2C:14-2(c)(4) (count one); (2) second-degree promoting

prostitution of a child under the age of eighteen, N.J.S.A. 2C:34-1(b)(3) (count

two); and (3) third-degree endangering the welfare of a child, N.J.S.A. 2C:24-

4(a) (count three).

      That same day, on June 16, 2011, defendant appeared in court with Secare

and, pursuant to his plea agreement, pled guilty to counts one and two. In

exchange, the State dismissed count three and recommended concurrent four-

year custodial terms on the first two counts, as well as the required registration

with Megan's Law, and parole supervision for life. Defendant reserved the right

to seek a three-year term of incarceration.

      During the plea hearing, Secare informed the court he had explained to his

client the significance of waiving a presentation to a grand jury and that

defendant was "doing this voluntarily of his own free will with no coercion or

duress in any manner." He further advised he had discussed the discovery with

defendant on "several occasions" and recommended the plea "because the


                                        5                                   A-1771-19
discovery reveals that the State could have easily - - I shouldn't say easily - - but

probably could have proven this case beyond a reasonable doubt." Secare

further told the court that defendant "had a 3.6 [grade point] average [in

college][3] so he understands what's going on very, very well."

      The plea judge then confirmed defendant's understanding of the plea

agreement. Defendant corroborated he had read and understood the substance

of the plea agreement, and that Secare had answered all his questions regarding

the plea and explained the charges. Defendant further advised Secare did not

coerce or otherwise force him to plead guilty, he was satisfied with Secare's

representation, and he was not suffering from any mental or physical condition

or under the influence of any substance that would affect his ability to

understand the plea agreement.            Defendant also signed plea forms

acknowledging the same. At one point, the plea judge took a break during the

hearing "to be sure that if [defendant] sign[ed] [the plea form] [he] read the

document completely and . . . had an opportunity to . . . ask [Secare] any and all

questions [he] might have." Defendant also gave a factual basis in support of

the guilty plea.



3
  Defendant later testified he had achieved both an undergraduate and Master's
degree.

                                         6                                    A-1771-19
      In accepting the plea, the judge found there was an adequate factual basis

for the plea and that defendant understood the nature of the charges and the

consequences of the plea. He further found defendant "entered the plea . . .

knowingly, voluntarily, and with the assistance of competent counsel with

whose services he . . . indicated he [was] satisfied."

      In September 2011, prior to the sentencing hearing, defendant dismissed

Secare as counsel and hired a new attorney – Edward Bertuccio. Bertuccio

immediately filed a motion to withdraw defendant's guilty plea based on alleged

ineffective assistance of counsel and defendant's mental state at the time of the

plea hearing.    Thereafter, Bertuccio re-negotiated the terms of the plea

agreement to include a non-custodial sentence based on defendant's

deteriorating mental state 4 and his fruitful cooperation with the police.

      The sentencing hearing was scheduled before Judge Lisa P. Thornton

(now A.J.S.C) on July 12, 2012 – over a year after the entry of the guilty plea.

The day before the hearing, defendant called the judge's chambers several times.



4
    Bertuccio produced a letter from defendant's treating psychologist, which
indicated defendant was suffering from a mood disorder, "which to a reasonable
degree of psychological probability [was] Bipolar II . . . ." The psychologist
stated the illness affected defendant's "mood, behavior, decision making, [and]
judgment [and] ma[d]e his decision making more impulsive and less knowing
. . . ."

                                         7                                   A-1771-19
Defendant informed the judge's law clerk he had dismissed Bertuccio as his

attorney, he wanted to vacate his guilty plea and proceed to trial, and he was

considering checking himself into a psychiatric facility. Defendant's demeanor

during the call was described as "upset and frantic . . . ."

      When defendant appeared in court the following day, he told Judge

Thornton he no longer wanted Bertuccio to represent him and he wished to

continue with his motion to withdraw his guilty plea. Defendant stated multiple

times that he did not require immediate psychiatric assistance. Bertuccio, the

prosecutor, and defendant's family members asked the court to compel defendant

to undergo a psychiatric evaluation given his prior mental health issues. Judge

Thornton characterized defendant as "not really fully coherent" and "mentally

fragile."

      When defendant admitted he had stopped taking his medication, Judge

Thornton suggested to defendant's family members that they take him to a

mental health facility. After defendant repeatedly stated he would not go, the

State asked the judge to revoke his bail and require defendant to undergo an

immediate psychiatric evaluation, pursuant to N.J.S.A. 2C:4-5, to assess his

fitness to proceed.




                                         8                               A-1771-19
      Judge Thornton granted the State's motion and modified defendant's bail

conditions, requiring defendant to undergo a psychiatric examination and

competency evaluation. When defendant indicated he would not comply, the

judge granted the State's request to revoke his bail. Defendant was remanded

into custody pending the completion of psychiatric and competency evaluations.

The public defender also assigned new counsel.

      On November 15, 2012, Dr. Raymond Terranova, Ph.D. evaluated

defendant's competency to proceed. He issued his findings in a November 30,

2012 report. Dr. Terranova found defendant did not suffer from "impaired

cognitive functioning." He also concluded that defendant had "an appreciation

for the seriousness of his charges and their potential consequences," displayed a

"strong conceptual understanding of the roles of the court figures (judge,

prosecutor, and defense attorney)[,] demonstrated the ability to apply rational

judgment to his case, and expressed his intention of cooperating with his

attorney." Accordingly, Dr. Terranova concluded, within "a reasonable degree

of psychological certainty," that defendant was "competent to stand trial."

      Represented by public defender Elizabeth Hampton, defendant appeared

at a status conference in January 2013. The judge advised defendant his options

were to move forward with his motion to withdraw his guilty plea and go to trial


                                       9                                   A-1771-19
or withdraw the motion and proceed with sentencing pursuant to the renegotiated

plea deal. Hampton's request for an adjournment was granted. During the PCR

hearing, Hampton testified she had spoken to defendant "a handful of times"

regarding the advantages and disadvantages of pursuing the motion to withdraw

his guilty plea.

      Defendant next appeared in court in February 2013, now represented by

public defender Jeffrey Coghlan.      Coghlan advised the court that he and

defendant had reviewed "all of th[e] paperwork" and "discussed [the motion to

withdraw his guilty plea] at length", and defendant "advised . . . that he wanted

to withdraw the motion . . . ." Coghlan further stated that he was "satisfied that

[defendant] understood everything" they had discussed, gave "responses . . . that

made sense [and] . . . were coherent," and was "mentally stable and coherent and

. . . made a sound decision . . . to withdraw [the] pending motion . . . ."

Therefore, Coghlan requested the court grant defendant's motion to withdraw

his guilty plea and proceed to sentencing.

      The court then engaged in a lengthy colloquy with defendant to ascertain

whether he had discussed the matter with his new attorney and understood the

consequences of withdrawing the motion and proceeding to sentencing.

Defendant advised he was not "suffering from any physical or mental condition


                                       10                                   A-1771-19
that might in any way affect [his] ability to understand" the court proceedings.

He also indicated he was not "under the influence of any alcohol or drugs,

including any prescription medication, that might affect [his] ability to

understand" the proceedings.

      Although defendant confirmed he was taking medication for his mental

health condition, he stated the medication did not "affect[] his judgment" or

"interfere with [his] ability to understand . . . ." The judge specifically informed

defendant he had a right to have the court consider the motion to withdraw his

plea that day. Defendant responded that he wanted to withdraw his motion to

withdraw his guilty plea, he was not coerced into withdrawing the motion, and

he was satisfied with Coghlan's representation.

      After an exhaustive review of the applicable aggravating and mitigating

factors, the court found the mitigating factors substantially outweighed the

aggravating factors. The court sentenced defendant to parole supervision for

life and compliance with the requirements of Megan's Law.

      Defendant appealed, once again represented by Bertuccio. He asserted (1)

the trial court erred in permitting him to withdraw his motion to vacate his guilty

plea and in sentencing him without holding a competency hearing; (2) Secare

provided ineffective counsel and improperly pressured him to enter a guilty plea;


                                        11                                    A-1771-19
(3) Coghlan was ineffective for not litigating the motion to withdraw his guilty

plea and in not demanding a competency hearing with medical testimony; and

(4) his sentence was unlawful and should be vacated.

      We affirmed defendant's convictions and sentence. State v. Dinnebeil,

No. A-5894-12 (App. Div. Feb. 26, 2015). The panel declined to consider

defendant's ineffective assistance of counsel arguments, noting they were better

suited for a PCR petition. Id. at 4.

      In rejecting defendant's argument that the court should have conducted a

competency hearing, we noted that Judge Thornton properly ordered a

competency evaluation in light of defendant's mental health history and conduct

before and during the July 13, 2012 hearing, stating the judge "carefully

followed the procedures set forth in N.J.S.A. 2C:4-4, N.J.S.A. 2C:4-5, and

N.J.S.A. 2C:4-6." Id. at 6. However, because "Terranova's report did not raise

a bona fide doubt as to [defendant]'s competence as defined in the statute, the

judge was not required to 'hold a hearing on the issue.'" Ibid. (citations omitted).

We also highlighted the lack of a contrary expert opinion, noting that while the

letter from defendant's therapist expressed concerns about his mental state, it

did not conclude he was legally incompetent. Ibid.




                                        12                                    A-1771-19
      Defendant filed a PCR petition, asserting—among other things—

ineffective assistance of counsel by Secare and Coghlan. He also presented a

report from a psychiatric evaluation with Dr. Charles F. Martinson, J.D., M.D.,

conducted in September 2016.

      In his February 8, 2017 report, Dr. Martinson explained that the objective

of the evaluation was to ascertain whether defendant was competent to plead

guilty in 2011 and what his "state of mind [was] at the time of the events giving

rise to the criminal charges against him." Dr. Martinson reviewed defendant's

medical records, court transcripts, and information acquired during a "clinical

interview . . . at [defendant's] family home."

      Dr. Martinson concluded that defendant was incompetent to enter into a

plea bargain in 2011. He stated that: (1) defendant was incompetent to plead

guilty because he was "floridly psychotic and laboring under a clinical condition

which impaired his ability to . . . distinguish between fantasy and reality" at the

time of his guilty plea; and (2) defendant possessed "a colorable defense of

duress . . . against these charges," but due to his "delusional system" and Secare's

advice, "he was persuaded to confess to investigating officers without asserting

that his will was overborne and he was forced to engage in this conduct."




                                        13                                    A-1771-19
      The court granted defendant's request for an evidentiary hearing on the

PCR petition. In preparation for the hearing, the State requested an additional

evaluation of defendant's competency. Dr. Terranova, who had previously

evaluated defendant in November 2012, conducted a second evaluation and

issued a report on October 19, 2018. After reviewing extensive documentation

including Dr. Martinson's report and incorporating his own observations, Dr.

Terranova concluded that defendant was competent to stand trial.

      Judge Paul X. Escandon presided over defendant's PCR hearing which

took place over eight days between April 16 and October 7, 2019. The judge

heard testimony from defendant, his mother, Secare, Hampton, Coghlan, and

Drs. Martinson and Terranova.

      On November 27, 2019, Judge Escandon issued a comprehensive written

opinion and order denying defendant's PCR petition and motion to withdraw his

guilty plea.

      The judge rejected defendant's ineffective assistance of counsel argument

regarding Secare, finding defendant failed to show Secare coerced him into

pleading guilty. Judge Escandon stated: While "[d]efendant had limited time

upon meeting with Mr. Secare to decide whether to plead guilty," Secare

explained to defendant how the discovery indicated a "very high chance" of the


                                     14                                  A-1771-19
State securing a conviction and that "pleading guilty would have been the proper

course of action."

      The judge also noted defendant's parents were "embarrassed" about their

son's legal situation and "requested that the legal matter be resolved forthwith."

In addition, Judge Escandon found the record was devoid of any facts to suggest

"[d]efendant was adamantly opposed to . . . plead[ing] guilty." To the contrary,

defendant told the plea judge he was not coerced into pleading guilty. Therefore,

Judge Escandon concluded "[d]efendant's acceptance of the plea deal was

voluntary."

      The judge next addressed defendant's argument that his guilty plea should

be withdrawn because of Secare's alleged coercion. In doing so, Judge Escandon

used the analytical framework established under State v. Slater, 198 N.J. 145

(2009).

      Judge Escandon found defendant had not demonstrated a colorable claim

of innocence because his defenses that he was under duress and suffering from

diminished capacity were not supported by plausible facts. The judge made

extensive findings supporting his determinations that defendant could not assert

his proposed defenses.




                                       15                                   A-1771-19
      In sum, defendant asserted a duress claim based on his assertion that R.F.

raped him in December 2010.         However, the judge noted the claim was

"meritless" because defendant "unreasonably and recklessly maintained

communications with R.F. even after the alleged incident . . . ."

      Judge Escandon found defendant could not establish a diminished

capacity defense because there was no "substantiated support" in the record that

he was "suffering from diminished capacity at the time of and after the alleged

sexual incident." Therefore, the first Slater prong weighed against defendant.

      Turning to the second Slater factor – the nature and strength of defendant's

reasons for withdrawal – the judge found this factor weighed "significantly" in

favor of the State because defendant wished to withdraw his guilty plea based

on Secare's alleged coercion. However, since the judge found defendant was

not coerced into pleading guilty, he could not establish this factor.

      Judge Escandon found the third factor – the existence of a plea bargain –

weighed "only slightly" in favor of the State, noting that although defendant

accepted a plea deal, most plea deals are negotiated. Lastly, the judge found the

fourth factor weighed "only slightly" in defendant's favor since the withdrawal

of his plea would only lead to a "minimum level of prejudice to the State."




                                       16                                   A-1771-19
Therefore, Judge Escandon determined "the totality of the Slater factors weighs

largely against" granting defendant's motion to withdraw his guilty plea.

       The judge also addressed and rejected defendant's argument that Coghlan

was ineffective for failing to pursue defendant's motion to withdraw his guilty

plea or to request a competency hearing. Judge Escandon found Coghlan had

reviewed prior counsel's notes, the pre-sentence report, Dr. Terranova's report

and consulted with defendant before he withdrew the motion at defendant's

request. The judge stated: "Defendant has not shown that . . . Coghlan's conduct

fell below an objective standard of reasonableness under Strickland[5] and . . .

[d]efendant's reasons for withdrawing the guilty plea under Slater are

insufficient."

       In considering defendant's argument that Coghlan was ineffective for

failing to request a competency hearing, Judge Escandon noted that Judge

Thornton had ordered a competency evaluation under N.J.S.A. 2C:4-4.

Moreover, Dr. Terranova's evaluation of defendant "did not present any bona

fide doubt as to [] [d]efendant's competency to stand trial . . . ." To the contrary,

Terranova's evaluation conclusively determined that defendant was competent

and possessed a basic understanding of the judicial system and the charges


5
    Strickland v. Washington, 466 U.S. 668 (1984).

                                        17                                    A-1771-19
against him. Therefore, defendant had not shown Coghlan was deficient in his

representation.

      Judge Escandon denied defendant's PCR petition and motion to withdraw

his guilty plea. This appeal followed.

      Defendant presents the following arguments for our review:

            I.   THE PCR COURT ERRED IN DENYING
            [DEFENDANT]'S     PETITION   FOR POST-
            CONVICTION RELIEF AS [DEFENDANT]'S
            ORIGINAL COUNSEL WAS CONSTITUTIONALLY
            INEFFECTIVE AND IMPROPERLY PRESSURED
            [HIM] TO ENTER A GUILTY PLEA

            II.  THE PCR COURT ERRED IN DENYING
            [DEFENDANT]'S   PETITION   FOR    POST-
            CONVICTION RELIEF AS THE DEPUTY PUBLIC
            DEFENDER    WHO    FOLLOWED   ORIGINAL
            COUNSEL    WAS   INEFFECTIVE   IN  NOT
            LITIGATING THE MOTION TO WITHDRAW THE
            GUILTY PLEA AND IN NOT OBTAINING A
            DEFENSE EXPERT AND IN NOT DEMANDING
            THAT A COMPETENCY HEARING OCCUR, WITH
            MEDICAL TESTIMONY, WITH REGARD TO
            [DEFENDANT]

            III. THE PCR COURT ERRED IN DENYING
            [DEFENDANT]'S    PETITION   FOR   POST-
            CONVICTION RELIEF AS THE TRIAL COURT
            ERRED IN PERMITTING [DEFENDANT] (1) TO
            WAIVE HIS RIGHT TO PURSUE HIS MOTION TO
            WITHDRAW HIS GUILTY PLEA AND (2)
            AGREEING TO BE SENTENCED WITHOUT
            HOLDING     THE    LEGALLY     REQUIRED
            COMPETENCY HEARING

                                         18                           A-1771-19
            IV. THE PCR COURT ERRED IN DENYING
            [DEFENDANT]'S   PETITION   FOR   POST-
            CONVICTION RELIEF AS THE TRIAL COURT
            ERRED IN DENYING [DEFENDANT] 'S MOTION
            TO WITHDRAW HIS GUILTY [PLEA]

            1.   [Defendant] Has Asserted a Colorable Claim of
            Innocence

            2.   The Nature and Strength of [Defendant]'s
            Reasons for Withdrawal of the Guilty Plea

            3.   The Existence of a Plea Bargain is Not
            Dispositive in this Case

            4.    Withdrawal Would Not Result in Unfair
            Prejudice to the State or an Unfair Advantage to the
            Accused

      After reviewing the record, we conclude that Judge Escandon thoroughly

addressed defendant's contentions and the arguments are without sufficient merit

to warrant further discussion here. R. 2:11-3(e)(2). We add only the following

comments.

      Secare testified during the PCR hearing that he was impressed with

defendant's intelligence and found him to be articulate. He said defendant was

forthcoming regarding his prostitution activity and his "enjoyment" at "having

sex with young boys." Because of defendant's candor, Secare believed the best

course of action to mitigate defendant's criminal and sentencing exposure was




                                      19                                  A-1771-19
to cooperate with law enforcement. We discern no reason to disturb Judge

Escandon's determination that Secare was not ineffective in his representation.

      To the extent we have not addressed defendant's remaining arguments, we

affirm for the reasons stated in Judge Escandon's opinion.

      Affirmed.




                                      20                                  A-1771-19